     Case 1:18-cv-01481-AWI-EPG Document 115 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. HICKS,                                No. 1:18-cv-01481-AWI-EPG
12                       Plaintiff,
13           v.                                        ORDER DENYING MOTION FOR
                                                       RECONSIDERATION
14    H. ROBLES, et al.,
                                                       (ECF No. 111)
15                       Defendants.
16

17          On July 22, 2020, Plaintiff Michael J. Hicks filed a motion for reconsideration, seeking to

18   change the telephonic hearing scheduled for August 3, 2020 to be held in-person or via

19   videoconference. (ECF No. 111). The Court denied the request to hold the hearing in person

20   given the COVID-19 pandemic and the Court’s current closure but ordered the Defendants to

21   determine whether the request for a videoconference by Zoom could be accommodated. (ECF No.

22   112). On July 28, 2020, the Defendants informed the Court that Plaintiff’s institution of

23   confinement could not accommodate the request to have a Zoom hearing.

24          Because Plaintiff’s institution of confinement cannot accommodate the request, Plaintiff’s

25   Motion for Reconsideration, (ECF No. 111), is hereby DENIED.

26   \\\

27   \\\

28   \\\
                                                       1
     Case 1:18-cv-01481-AWI-EPG Document 115 Filed 07/29/20 Page 2 of 2

 1          The conference will go forward as previously scheduled (ECF No. 110) on August 3,

 2   2020 at 9:30 am, with telephonic appearances.

 3
     IT IS SO ORDERED.
 4

 5      Dated:    July 29, 2020                            /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
